DETAILED ACTION

Claim Rejections - 35 USC § 112
The amendments made to the claims overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (U.S. Pub. No. 2003/0121499) in view of Moriya (U.S. Pat. No. 8,014,935).
Regarding claim 1, Daniels discloses a control device (30) of an internal combustion engine (fig. 1) for controlling the internal combustion engine, comprising: 
an ignition plug (60 is a spark plug) that ignites an air-fuel mixture of fuel and air in a combustion chamber (‘cylinder’ is a combustion chamber); 
a combustion pressure estimation sensor (10 is a combustion pressure sensor) that detects a combustion pressure in the combustion chamber; and 
a crank angle sensor (20 is a crank position sensor) that detects a crank angle of a crankshaft (disclosed in paragraph 15), wherein the control device having
a first calculating means that calculate ΘPmax (fig. 2 step 120 disclosed in paragraph 20 and that this is correlated to the crank angle is disclosed in paragraph 24) which is the crank angle that is the maximum value of the combustion pressure estimation sensor, and ΘP’’max which is the crank angle that is the maximum value of the double derivative of the combustion pressure estimation sensor (fig. 2 step 140 disclosed in paragraph 29), and
a second calculating means that calculate ΔΘPmax (paragraphs 24 and 25 discuss and show that the period is determined in the graphs) which is the period from the ignition timing by the ignition plug to the ΘPmax, and ΔΘP’’max (paragraphs 24 and 25 discuss and show that the period is determined in the graphs) which is the period from the ignition timing by the ignition plug to the ΘP’’max,
wherein an MBT region is set based on the change in pressure and the double derivative (step 150), and 
an ignition timing of the ignition plug is controlled so as to fall within the set MBT region (paragraph 5).
Daniels does not disclose wherein the internal combustion engine further includes: a throttle that controls an amount of air supplied to the combustion chamber; and an injector that injects fuel into an intake pipe that introduces air into the combustion chamber, an excess air ratio region is set based on the ignition delay period and the combustion period, and the throttle and the injector are controlled so as to fall within the set excess air ratio region.
Moriya, which deals in MBT, teaches wherein the internal combustion engine further includes: 
a throttle (43) that controls an amount of air supplied to the combustion chamber; and 
an injector (39) that injects fuel into an intake pipe (shown in fig. 1) that introduces air into the combustion chamber, 
an excess air ratio region is set based on the ignition delay period and the combustion period (this is an intended use limitation simply designating an amount of air as excess.  It will be understood as operating lean.)
the throttle and the injector are controlled so as to fall within the set excess air ratio region (col. 9, line 60 – col. 10, line 5 discloses the a/f sensors that detect the ratio to determine excess air.  This is stating how an engine system is controlled to deliver more or less of both air and fuel which is met by this reference.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Daniels with the structure of Moriya because a throttle allows for control of the intake cross section (col. 9, lines 25-30) and an injector allows for fuel injection (col. 9, lines 10-15) and operating lean allows for better fuel economy.
Regarding claim 3 which depends from claim 1, Daniels discloses wherein the ignition delay period is calculated from a crank angle from an ignition timing of the ignition plug (disclosed in paragraph 18) until a second derivative value of a detection value of the combustion pressure estimation sensor reaches a maximum value (disclosed in paragraph 28).
Regarding claim 4 which depends from claim 1, Daniels discloses wherein the combustion period is calculated from a crank angle from the combustion start timing until a detection value of the combustion pressure estimation sensor reaches a maximum value (paragraph 24).
Regarding claim 5 which depends from claim 1, Moriya discloses wherein, when the ignition delay period is long and the combustion period is long with respect to the set MBT region, an ignition timing of the ignition plug is controlled so as to fall within the set MBT region after the throttle and the injector are controlled so as to fall within the set excess air ratio region (fig. 3 and 4 shows how to lengthen the delay and the combustion period)
Regarding claim 6 which depends from claim 1, Moriya discloses wherein, when the ignition delay period is long and the combustion period is short with respect to the set MBT region, the throttle and the injector are controlled so as to fall within the excess air ratio region (the limitations of this claim have been addressed above in claim 5).
Regarding claim 7 which depends from claim 1, Moriya discloses wherein, when the ignition delay period is overlapped with the set MBT region and the combustion period is long, an ignition timing of the ignition plug is controlled so as to fall within the set MBT region, and the throttle and the injector are controlled so as to fall within the excess air ratio region (the limitations of this claim have been addressed above in claim 5).
Regarding claim 8 which depends from claim 1, Moriya discloses wherein, when the ignition delay period is overlapped with the set MBT region and the combustion period is short, an ignition timing of the ignition plug is controlled so as to fall within the set MBT region, and the throttle and the injector are controlled so as to fall within the excess air ratio region (the limitations of this claim have been addressed above in claim 5).
Regarding claim 10 which depends from claim 1, Daniels discloses wherein the combustion pressure estimation sensor is any one of a pressure sensor (10 is a pressure sensor) that detects a pressure in the combustion chamber, a vibration sensor that detects a vibration of the combustion chamber, an acceleration sensor that detects a vibration of the combustion chamber, a sound sensor that detects a sound generated by the combustion chamber, a strain sensor that detects a strain generated on a wall of the combustion chamber, and a current meter that measures an ion current generated by combustion (pressure sensor option addressed).
Regarding claim 11, Except where noted the limitations of this claim have been addressed above in claim 1, Moriya discloses A control method of an internal combustion engine, comprising: 
(a) measuring a rotation number of a crankshaft (64 measures the engine speed) in the internal combustion engine, and estimating a torque of the internal combustion engine from any of an intake air amount (torque has been correlated to the intake, valve opening, in col. 11, lines 24-30), a fuel amount, a thermal efficiency, and an accelerator opening; 
(b) measuring a combustion pressure (65 is a pressure sensor in the cylinder) in a combustion chamber of the internal combustion engine, and calculating an ignition delay period from an ignition timing of an ignition plug to a combustion start timing, and 
a combustion period from the combustion start timing to a set amount combustion end timing which a set amount of combustion ends, based on the measured combustion pressure in the combustion chamber and the rotation speed of the crankshaft measured in the step (a) (the application is measuring the combustion percentage with the pressure sensor as shown in fig. 2 and plotting it against crank angle); 
calculating, using a first calculating means that calculate ΘPmax which is the crank angle that is the maximum value of the combustion pressure estimation sensor, and ΘP’’max which is the crank angle that is the maximum value of the double derivative of the combustion pressure estimation sensor , and
calculating, a second calculating means that calculate ΔΘPmax which is the period from the ignition timing by the ignition plug to the ΘPmax, and ΔΘP’’max which is the period from the ignition timing by the ignition plug to the ΘP’’max,
(c) setting an MBT region, based on the ΔΘPmax and the ΔΘP’’max wherein the ignition timing of the ignition plug is controlled so as to fall within the MBT region set in the step (c) (discussed in fig. 8).
wherein the internal combustion engine further includes: 
a throttle (43) that controls an amount of air supplied to the combustion chamber; and 
an injector (39) that injects fuel into an intake pipe (shown in fig. 1) 
an excess air ratio region is set based on the ignition delay period and the combustion period (this is an intended use limitation simply designating an amount of air as excess.  It will be understood as operating lean.), and 
the throttle and the injector are controlled so as to fall within the set excess air ratio region (col. 9, line 60 – col. 10, line 5 discloses the a/f sensors that detect the ratio to determine excess air.  This is stating how an engine system is controlled to deliver more or less of both air and fuel which is met by this reference.).
Regarding claim 12 which depends from claim 11, Daniels discloses further comprising: 
(d) determining a combustion zone based on the rotation speed of a crankshaft and the estimated torque measured in the step (a) (fig. 6), 
wherein an ignition timing of the ignition plug is controlled according to a combustion range determined in the step (d) (paragraph 38).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (U.S. Pub. No. 2003/0121499) in view of Moriya (U.S. Pat. No. 8,014,935) as applied to claim 1 above, and further in view of Hitomi (U.S. Pub. No. 2021/0033042 which was filed in 01/30/18 under JP2018-013278).
Regarding claim 9 which depends from claim 1, Moriya does not disclose an EGR system.
Hitomi, which deals in MBT ignition, teaches wherein the internal combustion engine further includes an EGR system that returns a part of exhaust gas discharged from the combustion chamber into the intake pipe, an EGR rate region is set based on the ignition delay period and the combustion period, and the throttle and the injector are controlled so as to fall within the set EGR rate region (paragraph 97 discloses controlling the system to provide EGR and coordinate operation)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Daniels with the EGR of Hitomi because EGR improves emissions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GONZALO LAGUARDA/Examiner, Art Unit 3747